Citation Nr: 0841674	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1976 and from September 1982 to October 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and December 2005 rating decisions by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned initial noncompensable (zero percent) 
ratings for irritable bowel syndrome and hemorrhoids, each 
rating effective November 1, 2001.  Thereafter, the veteran 
perfected an appeal as to the initial evaluations assigned 
for his service-connected digestive conditions.

The issues of entitlement to a higher disability evaluations 
based upon the initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected irritable bowel syndrome is 
manifested by moderate irritable bowel syndrome with frequent 
episodes of bowel disturbance with abdominal distress.

3.  Competent medical evidence demonstrates that the 
veteran's service-connected hemorrhoids are manifested by 
less than large, thrombotic, irreducible hemorrhoids with 
excessive redundant tissue and evidencing frequent 
recurrences.




CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
irritable bowel syndrome have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.114, Diagnostic Code 7319 (2008).

2.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection for irritable bowel syndrome and hemorrhoids were 
received in March 2002.  He was notified of the provisions of 
the VCAA by the RO and Appeals Management Center (AMC) in 
correspondence dated in March 2002 and March 2005.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  In a May 2005 rating 
decision, the RO awarded the veteran service connection and 
assigned a noncompensable rating for irritable bowel syndrome 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319 (2008).  
In a December 2005 rating decision, the RO awarded the 
veteran service connection and assigned a noncompensable 
rating for hemorrhoids pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).  The veteran appealed the 
assignment of the initial evaluations for these benefits.  He 
was again notified of the provisions of the VCAA by the RO in 
correspondence dated in December 2005, January 2006, and 
February 2007.  

Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in September 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

The claims for initial compensable ratings for irritable 
bowel syndrome and hemorrhoids are downstream issues from the 
grants of service connection.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel has held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a Court case, neither this case nor the 
GC opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and all relevant private and VA 
treatment records pertaining to his claims have been obtained 
and associated with his claims file.  The veteran has also 
been provided with multiple VA medical examinations to assess 
the current state of his service-connected digestive 
conditions.  Furthermore, the veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In a May 2005 rating decision, the RO awarded the veteran 
service connection and assigned a noncompensable rating for 
irritable bowel syndrome pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2008).  

Regulations provide that ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114 
(2008).

7319  Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.):
Ratin
g
Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress
30
Moderate; frequent episodes of bowel disturbance with 
abdominal distress
10
Mild, disturbances of bowel function with occasional 
episodes of abdominal distress
0
See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2008).  

In a December 2005 rating decision, the RO awarded the 
veteran service connection and assigned a noncompensable 
rating for hemorrhoids pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).  

7336  Hemorrhoids, external or internal:
Ratin
g
With persistent bleeding and with secondary anemia, or 
with fissures
20
Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10
Mild or moderate
0
See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

Factual Background

In an October 2001 VA general medical examination report, the 
veteran complained of heartburn, water brash, belching, 
bloating after eating, rectal pain with straining, and bright 
red blood on wiping after straining during a bowel movement.  
The veteran denied melena, peptic ulcer disease, rectal 
itching, or rectal swelling.  The examiner noted a finding of 
gastroesophageal reflux disease (GERD) by history.  On 
physical examination, the abdomen was slightly obese, 
nontender, nondistended with no masses or hepatosplenomegaly 
observed.  Bowel sounds were heard in all quadrants.  He 
declined a rectal examination.  A November 2001 upper GI 
series test report revealed normal findings.

A November 2001 private treatment note from M.C., M.D. 
reflected a finding of borderline unspecified anemia.  A 
January 2002 private treatment record from the Endoscopy 
Center of North Mississippi showed complaints of indigestion, 
bloating, lower abdominal pain, nausea, bright red blood in 
stools, anal itching, and anal discomfort.  A February 2002 
colonoscopy report revealed Grade 2 internal hemorrhoids and 
hypertrophy of anal papillae.  Additional private treatment 
notes from M.C., M.D. dated from May to October 2002 and in 
November 2004 reflected assessments of GERD, unspecified 
borderline anemia, and irritable bowel syndrome. 

In an April 2005 VA gastrointestinal examination report, the 
veteran indicated that he had a fair appetite, nausea, and 
alternating diarrhea and constipation with no vomiting, 
weight gain/loss, hematemesis, melena, fecal leakage 
requiring absorbent material, or history of fistula.  The 
veteran complained of pain during and after defecation and 
occasional bright red bleeding per rectum.  The examiner 
noted a history of mild microcytic anemia which was thought 
to be secondary to bleeding from internal hemorrhoids.  On 
physical examination, the veteran's abdomen was soft, obese, 
and non-tender with no palpable masses.  Rectal examination 
findings were noted as no external skin tags or thrombosed 
hemorrhoids, internal hemorrhoids at the 7 o'clock and 2 
o'clock positions, no blood on glove, and guaiac negative 
stool.  The examiner listed an impression of irritable bowel 
syndrome and internal hemorrhoids.   

In a March 2006 VA intestines examination report, the veteran 
complained of bloating, indigestion, flatulence, and 
periumbilical abdominal pains with alternating diarrhea and 
constipation.  He indicated that he suffers from chronic 
constipation, has a bowel movement every 3-4 days, and wipes 
off small amounts of blood from the toilet paper.  
Constipation was noted to be followed by 1-2 days of diarrhea 
with 3-4 watery, non-bloody, and non-mucoid stools.  It was 
noted that the veteran had a fair appetite, occasional 
nausea, no vomiting, reflux manifested as regurgitation or 
burning, no history of fistula or anemia, and abdominal pain 
relieved by bowel movements.  On physical examination, the 
veteran's abdomen was soft, obese, and non-tender with no 
palpable masses.  Rectal examination findings were noted as 
no external skin tags or thrombosed hemorrhoids, painful 
internal hemorrhoid at the 7 o'clock position, no blood on 
glove, and guaiac negative stool.  The examiner listed an 
impression of GERD, irritable bowel syndrome, and internal 
hemorrhoids.   

In an August 2007 VA stomach examination report, the veteran 
complained of GERD, alternating constipation and diarrhea, 
and painful hemorrhoids with occasional swelling and itching.  
He indicated that his rectum gets irritated following 
diarrhea and that he has non-bloody and non-mucoid stools.  
It was noted that the veteran had no nausea, vomiting, 
hematemesis, anemia, weight loss, or melena but sometimes 
notices bright red blood from irritation on the toilet paper.  
The examiner indicated that there was alternating diarrhea 
and constipation with no periods of incapacitation due to 
stomach or duodenal disease.  The veteran indicated that his 
digestive disability affects his employment, as he must 
frequently go to the bathroom and must plan to be around 
clean bathrooms during traveling.  On physical examination, 
the veteran's abdomen was soft, obese, and non-tender with no 
organomegaly appreciated.  Rectal examination findings were 
noted as external skin tag noted at 7 o'clock position, 
hemorrhoids palpable at the 5 and 9 o'clock positions, no 
blood on glove, normal sphincter tone, and guaiac negative 
stool.  The examiner listed an impression of irritable bowel 
syndrome and internal hemorrhoids.   

Analysis

The veteran contends that compensable evaluations should be 
assigned for his service-connected digestive conditions.

Irritable Bowel Syndrome

The Board finds that objective medical evidence of record as 
well as the veteran's subjective statements concerning his 
symptomatology contains findings of moderate irritable bowel 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  The veteran has continually indicated 
that he suffers from chronic constipation, having a bowel 
movement every 3-4 days that is followed by 1-2 days of 
diarrhea with 3-4 watery, non-bloody, and non-mucoid stools.  
Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's irritable bowel syndrome residuals more 
nearly approximate the level of impairment contemplated for a 
30 percent rating under the applicable rating criteria.  

The evidence of record shows complaints of alternating 
diarrhea and constipation, and objective medical findings 
indicate that the veteran experiences more or less constant 
abdominal distress.  Accordingly, the assignment of an 
initial 30 percent rating, which is the maximum warranted for 
the veteran's service-connected irritable bowel syndrome 
under Diagnostic Code 7319, is merited.

Hemorrhoids

The veteran is not entitled to a compensable rating for 
hemorrhoids, as objective medical findings of record do not 
reflect that his internal hemorrhoids are large, thrombotic, 
or irreducible.  The examiner did not describe evidence of 
excessive redundant tissue, evidencing frequent recurrences.  
Consequently, entitlement to an initial compensable rating is 
not warranted under Diagnostic Code 7336.

All Claims

The Board acknowledges the veteran and his representative's 
contentions that his service-connected digestive disabilities 
are more severely disabling.  However, the veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing reasons, the veteran's claim for 
entitlement to initial compensable rating for hemorrhoids 
must be denied.  The Board has considered staged ratings 
under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  The preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
However, an initial 30 percent rating for irritable bowel 
syndrome is warranted.

The Board notes that the veteran indicated that his digestive 
disabilities have affected his employment, as he must 
frequently go to the bathroom and must plan to be around 
clean bathrooms during traveling.  However, the Board finds 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to these service-
connected digestive conditions that would take the veteran's 
case outside the norm so as to warrant any extraschedular 
rating.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating of 30 percent for irritable bowel syndrome 
is granted, subject to the law and regulations controlling 
the award of monetary benefits.

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


